Citation Nr: 9935488	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  93-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a headache 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim of entitlement to service 
connection for both PTSD and headaches.

Initially, the Board notes that the veteran's claim was 
before the Board in September 1995.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain additional treatment records identified by 
the veteran, to obtain a stressor statement from the veteran, 
and to afford the veteran a VA PTSD examination and a VA 
neurological examination.  Review of the record indicates 
that the RO complied with the Board's directives, as required 
by law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO obtained additional VA treatment records identified by 
the veteran and afforded the veteran VA PTSD and neurological 
examinations (conducted in July and August 1998, 
respectively).  The RO also received a stressor statement 
from the veteran, but no additional information was contained 
therein.


FINDINGS OF FACT

1.  The record contains no clinical diagnosis of PTSD.

2.  Competent medical evidence showing that the veteran's 
claimed headache disorder is related to service or events 
therein has not been presented.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
headache disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

Specifically as to PTSD, a well grounded claim requires 1) a 
current medical diagnosis of PTSD; 2) lay statements 
(presumed credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and 3) medical evidence of 
a nexus between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 136-137 (1997).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

The veteran's service medical records reflect the veteran's 
complaints of frontal headaches, in June 1968.  The veteran 
was initially diagnosed with an anxiety reaction.  In July 
1968, it was noted that the veteran still complained of 
headaches and that he experienced them when on KP assignment.  
It was also noted that the veteran was allergic to certain 
grasses and foods.  The diagnosis was visceral response to 
KP.  Later that same month, the veteran was admitted for 
treatment for an acute anxiety reaction with explosive 
personality.  The veteran had beat up his wife and sister, 
although he could not state why.  At that time, it was noted 
that the veteran had a history of recurrent headaches, as 
well as syncopal episodes and vomiting.  Upon physical 
examination, the initial diagnosis was apparent anxiety with 
unstable personality.  The veteran was observed for two days 
and subsequently discharged on medication.  He was to return 
for support whenever he felt the need.  No further treatment 
is noted for either the veteran's headaches or anxiety 
reaction, and upon separation examination (conducted in March 
1969), no pertinent abnormalities were reported by the 
veteran or clinically observed.

The veteran's VA treatment records (dated from June 1974 to 
February 1989) pertain primarily to the veteran's asthma and 
his epigastric disorder.  They are negative for both a 
diagnosis of PTSD (or any other mental disorder) and for any 
clinical discussion relating the veteran's headaches to his 
service and events therein.  It was noted in June 1975 that 
the veteran had headaches, but his headache disorder had not 
been formally evaluated upon admission, with the exception of 
a normal brain scan.  The veteran's reported medical history 
was vaguely suggestive of vascular headaches, but with the 
veteran's various functional complaints, migraine headaches 
could not be definitely established.

A February 1996 VA psychiatric examination reflects the 
veteran's reports of having served in Vietnam for 13 months, 
as a laundry worker in Da Nang.  The examiner stated that he 
had no way of determining whether the veteran had been 
subjected to rocket and mortar attacks, as stated by the 
veteran.  It was noted that the veteran had not been injured 
while in Vietnam, nor had there been any combat casualties in 
the veteran's immediate group.  The veteran's presence during 
the Counteroffense Phase II was also noted.  The veteran 
stated that he had been treated for PTSD at the VA medical 
center, but the examiner could not confirm this.  The veteran 
stated that rocket and mortar attacks in Da Nang had left him 
with nightmares and sleep disturbances but was vague in his 
description of his difficulties.  Subsequent to mental status 
examination, the examiner commented that the veteran 
certainly had a multitude of physical complaints, but he 
could not state to what extent they represented hysterical 
fixations or volitional complaints.  The examiner found no 
indications which would support a diagnosis of PTSD and no 
clinical history of stress adequate to produce PTSD.  None of 
the veteran's present symptoms was suggestive of PTSD.  The 
examiner suspected that the diagnosis was chronic dysthymic 
disorder, in a rather dependent personality structure.  The 
recorded diagnosis was dysthymic disorder, chronic moderate, 
perhaps with a tendency to somatization and physical 
complaints.

A February 1996 VA neurological examination reflects the 
veteran's long history of headaches.  It was noted that the 
headaches, as described by the veteran, were 
characteristically psychogenic.  Otherwise, the veteran's 
headaches spread over the area of the occipital region, 
coming forward and becoming a frontal headache behind and in 
between the eyes.  The veteran did not describe nausea, 
throbbing, or other characteristics of migraine headaches.  
There was no photophobia, although the veteran did complain 
of dizziness.  The examiner referenced the veteran's history 
of fainting spells.  The examiner also referenced the 
veteran's belief that his headaches began in service, while 
in Vietnam.  Neurological examination showed very little 
abnormality and was essentially within normal limits, except 
for the veteran's gait and possible low back pain syndrome.  
The examiner stated that the veteran's headache syndrome 
probably had a psychological basis and referenced the 
veteran's anxiety reactions in service.  The examiner also 
noted that an EEG test had been ordered and that further 
consideration would be given to the veteran's dizziness, 
dependent upon the results.  The pertinent diagnoses were 
long history of headache, with all probability of psychogenic 
origin, and long history of anxiety condition, with 
associated mild depression.

A March 1996 EEG references the veteran's long history of 
headaches with dizziness and anxiety.  It was found to be 
normal in both the awake and drowsy state.

A July 1998 VA psychological evaluation found that the 
veteran described symptoms indicating a possible diagnosis of 
major depressive disorder.  It was noted that the veteran 
reported feeling down and irritable, with difficulty 
concentrating, insomnia, anhedonia, and feeling worthless and 
guilty because of his constant physical pain and 
unemployment.  The veteran stated that he had witnessed 
traumatic events while in Vietnam, which included seeing 
another serviceman being injured when a truck hit a landmine, 
being in a near collision with a mountain when his plane 
departed Vietnam, and being present on base during enemy 
rocket attacks.  The veteran denied that either he or anyone 
else in his company was injured or killed.  The Minnesota 
Multiphasic Personality Inventory (MMPI) was administered, 
and it was noted that the results suggested that the veteran 
was not experiencing symptoms of PTSD related to combat.  The 
Axis I diagnosis was major depressive disorder, recurrent and 
moderate.  The psychologist commented that although the 
veteran had witnessed a number of traumatic events in 
Vietnam, he denied that these events affected his life or 
otherwise interfered with his daily routine.  On this basis, 
it was found that the veteran did not meet the diagnostic 
criteria for PTSD.

An August 1998 VA psychiatric examination reflects the 
veteran's reports that he did not engage in combat while in 
Vietnam but that he carried an M16.  The veteran was not 
wounded, nor did he see anyone killed.  The veteran stated 
that just being over there, with the rockets, mortar attacks, 
and sniper fire, was scary to him.  Subsequent to mental 
status examination, the examiner stated that he did not see 
PTSD, nor did he see the stressors or its course.  The 
examiner referenced historical examinations that had also 
failed to diagnose PTSD.  The recorded diagnosis was 
dysthymic, chronic.

The August 1998 neurological examination was conducted by the 
same individual who had examined the veteran in February 
1996.  The examiner referenced his earlier consideration that 
the veteran was a neurotic individual with occasional 
temperamental outbursts.  The examiner also noted that the 
veteran had been very carefully questioned about his 
headaches upon this examination, but nothing was found that 
would indicate organic or migraine-type headaches.  There was 
no throbbing, no photophobia, and no vomiting, but the 
veteran's headaches were characteristic of the psychological-
type of "so-called" tension headache.  The examiner stated 
that this neurological examination did not really differ from 
the previous one.  The diagnosis was chronic, long-term 
tension headaches, actually fairly disabling.  The examiner 
commented that the veteran's headaches were psychogenic in 
nature but that the veteran subjectively and strongly felt 
that his headache syndrome started in service.  The examiner 
expressed no further opinion as to the veteran's headache 
syndrome.

Lay statements from the veteran's mother and brother indicate 
that the veteran was angry and nervous when he returned from 
Vietnam and that he had not been like that before service.  
The veteran had a bad temper, and one could never tell when 
the veteran would snap.

III.  Analysis

With respect to the veteran's claim for service connection 
for PTSD, the Board recognizes the veteran's contentions that 
he has PTSD because of his experiences in Vietnam.  However, 
the Board must adhere to established law and regulations in 
its determinations.  As such, the veteran's claim must be 
denied, as he has not submitted a well grounded claim of 
entitlement to service connection.  The record is negative 
for any medical diagnosis of PTSD.

As discussed above, a well grounded claim of service 
connection for PTSD requires, among other things, a medical 
diagnosis of PTSD.  See Cohen v. Brown, supra.  In this 
instance, there is no medical diagnosis of PTSD.  The 
veteran's service medical records indicate that the veteran 
experienced an acute anxiety reaction while in service.  His 
VA treatment records are completely silent as to any 
diagnosis, or even discussion of, PTSD, and the VA 
psychiatric examinations and psychological evaluation 
indicate that the veteran has a dysthymic disorder and 
specifically reject a diagnosis of PTSD.  As for the lay 
statements from the veteran's mother and brother, while they 
show that the veteran was angry and nervous when he returned 
from service, they cannot work to well ground the veteran's 
claim for service connection for PTSD.  Nothing in the record 
indicates that either the veteran's mother or brother 
possesses the medical expertise necessary to render an 
opinion as to either causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation or diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical diagnosis or causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  Here, though, the only evidence of record 
suggesting that the veteran has PTSD is the veteran's own 
assertions, as well as the statements from his family.

Therefore, absent a competent medical diagnosis of PTSD, the 
veteran has not submitted a well grounded claim of 
entitlement to service connection for PTSD.  See Cohen v. 
Brown, supra; see also Caluza v. Brown, supra.

In reaching this conclusion, the Board acknowledges that it 
has not addressed the veteran's reported stressors.  Given 
that the veteran has not presented a medical diagnosis of 
PTSD, verification and discussion of the veteran's stressors 
is not warranted at this point.

The Board also acknowledges that the veteran was provided 
with a supplemental statement of the case, in August 1999, 
which referenced the veteran's participation in a PTSD 
therapy group at the Dallas VA Medical Center but indicated 
that the veteran's claimed in-service stressors could not be 
verified.  In this respect, the Board notes that these 
records actually pertained to another veteran and that the RO 
erroneously considered them when confirming and continuing 
its denial of service connection for PTSD.  In view of the 
December 1992 rating decision and the May 1993 statement of 
the case, however, the Board finds that the veteran was 
adequately informed of the evidence required in this case, as 
to this issue.  Specifically, the Board finds that the 
veteran was informed that there was no diagnosis of PTSD 
contained in the record.  Given that the Board has based its 
determination in this matter on the absence of a medical 
diagnosis of PTSD, and not on the verification of the 
veteran's stressors (or lack thereof), the veteran is not 
prejudiced by this error on the part of the RO.  

With respect to the veteran's claimed headache disorder, the 
Board again recognizes the veteran's contentions that his 
headaches began in service and that he should be service-
connected for his current headaches.  To reiterate, however, 
the Board must adhere to established law and regulations in 
its determinations.  As the veteran has not presented 
competent medical evidence of a nexus, or link, between his 
current headache disorder and his service, he has not 
submitted a well grounded claim of entitlement to service 
connection.  His claim as to this issue must also be denied.

Specifically, while there is competent clinical evidence of a 
current disability (chronic tension headaches) and evidence 
of in-service incurrence (the veteran's assertions), the 
record does not contain competent clinical evidence of a 
nexus, or link, between the veteran's in-service headaches 
and his current headache disorder.  Such evidence is 
necessary for a well grounded claim of entitlement to service 
connection.  See Caluza v. Brown, supra.

Here, the veteran's service medical records reflect the 
veteran's complaints of frontal headaches in June 1968, which 
continued into the next month.  However, no further 
complaints are documented in the veteran's subsequent service 
medical records, and upon separation examination, the veteran 
did not report having had headaches, and the examiner did not 
clinically note any headache disorder or history of 
headaches.  Also, the veteran's VA treatment records discuss 
the veteran's headaches within a diagnostic context but offer 
no opinion relating them to the veteran's service.  As for 
the VA neurological examinations, while it was noted in 
August 1998 that the veteran subjectively and strongly 
believed that his headaches arose in service, the examiner 
commented only as to the sincerity of the veteran's belief 
and stated that he found the veteran's headaches to be 
psychogenic in origin.  He himself did not relate them to the 
veteran's service.

As to this subjective and strong belief by the veteran that 
his headaches arose while he was in service, the Board finds 
nothing in the record to indicate that the veteran possesses 
the expertise necessary to render an opinion relating his 
current headache disorder to the headaches experienced in 
service.  See Espiritu v. Derwinski, supra.  Competent 
medical evidence is required in this regard.  See Grottveit 
v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current headache disorder and his 
service, including the various headaches noted, the veteran 
has not submitted a well grounded claim of entitlement to 
service connection.  See Caluza v. Brown, supra.

In reaching this determination, the Board acknowledges that 
the opinions expressed in the VA neurological examinations 
work to causally relate the veteran's tension headaches to an 
underlying mental disorder.  However, given that the Board 
has denied entitlement to service connection for PTSD, and 
the record contains no clinical evidence relating the 
veteran's current dysthymic disorder to his service, the 
Board need not address the issues of entitlement to secondary 
service connection or whether the veteran's tension headaches 
are simply a manifestation of an underlying mental disorder.

With respect to both issues, the Board has disposed of this 
claim on a ground ultimately different than that of the RO, 
as allowed by law.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Green v. Brown, 4 Vet. App. 382 (1993).  As such, 
the Board has considered whether the veteran was given 
adequate notice of the need to submit evidence or argument on 
the question presented for review, along with an opportunity 
to respond.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
discussed above as to the issue of service connection for 
PTSD, the Board finds that the veteran was adequately 
informed of the evidence required in this case (a clinical 
diagnosis of PTSD) and afforded an opportunity to respond.  
As to the issue of service connection for a headache 
disorder, given the August 1999 supplemental statement of the 
case as to this issue, the Board finds that the veteran was 
again adequately informed of the evidence required (competent 
medical evidence relating the veteran's current headaches to 
those experienced in service) and afforded an opportunity to 
respond.  Further, by initially addressing the veteran's 
claim as to both issues on the merits, the RO afforded 
greater consideration than warranted under the circumstances.  
As such, the veteran is not prejudiced by the Board's more 
limited consideration.

Also, notwithstanding the records from Medical City Hospital 
identified by the veteran, he has not provided any indication 
of the existence of additional evidence that would make his 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this respect, the Board notes that the RO attempted to obtain 
these records but could not locate such a facility in 
Colorado Springs, Colorado.  Additionally, the record 
indicates that the veteran did not respond to the RO's 
request for additional information as to this facility.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim as to either issue.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a headache disorder is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

